DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s response to the Non-final office action dated 09/23/2021, and the amendment to claims and specification filed on 12/06/2021 have been entered and made of record.

In light of Applicant’s amendment of the title of the invention, the objection of record with respect to the specification has been withdrawn.

In light of Applicant’s amendment of claims to explicitly recite the structures responsible to perform the functional tasks set forth by the limitations within the claims, Examiner agrees that claims of the instant application would no longer be subject to 35 U.S.C. 112(f) interpretation.

Status of Claims
Claims 1-20 are pending.  

Response to Arguments

Applicant’s arguments presented on pages 12-15 of its reply, in light of the claim amendments, have been found persuasive; and therefore, the rejection of record with respect to claims under 35 U.S.C. 103 have been withdrawn.  Accordingly, Claims 1-20 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662